448 F.2d 1278
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Craig JELLSETT, Defendant-Appellant.
No. 26927.
United States Court of Appeals, Ninth Circuit.
September 22, 1971.

William R. Allen, Asst. U. S. Atty., Fresno, Cal., for plaintiff-appellee.
Leonard C. Hoar, Jr., Fresno, Cal., for defendant-appellant.
Before DUNIWAY, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The search of Jellsett's suitcase was in violation of the Fourth Amendment. It was not incident to the arrest. The suitcase was not, at the time of the search, within the area of Jellsett's immediate control, and there was no probable cause to believe that it contained contraband. Chimel v. California, 1969, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685.


2
Reversed. When the mandate goes down, the indictment will be dismissed.